DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 20, 22-23, 26, 32-33, 34-35 are objected to because of the following informalities:
In claims 20, 22, 32, and 34, the term "the third power of the reciprocal” should be “a third power of a reciprocal” since the term "the third power of the reciprocal” appear for the first time, however, read as though they have already been recited. 

Claims 23 and 26 are also rejected because they are dependent on the rejected claim 22 as set forth above.
Claims 33 and 35 are also rejected because they are dependent on the rejected claim 32 and 34 respectively as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar claim objection as pointed out above (see claim objection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 19 and 31, claims 19 and 31 recite term “an eigenfrequency dependent normalization”, which render the claim indefinite because it is not clear what exactly constitute “an eigenfrequency dependent normalization”. Is “an eigenfrequency dependent normalization” normalized eigenfrequency or normalized natural/resonant frequency? Does “an eigenfrequency dependent normalization” correspond to calibrated/adjusted/corrected eigenfrequency or calibrated/adjusted/corrected natural/resonant frequency? Does “an eigenfrequency dependent normalization” correspond to “normalizing eigenfrequency with normalizing factor”?

As to claims 23 and 35, claims 23 and 35 recite term “an inertial term, which includes a sum of the density and a term proportional to the modally effective mass of the oscillator in the oscillatory mode belonging to the eigenfrequency”, which render the claim indefinite because it is not clear what exactly constitute “modally effective mass”. Is “modally effective mass” a measure to classify importance of a mode shape when a structure is excited by base acceleration? Is “modally effective mass” a modal dynamic property of a structure associated with the modal characteristics; natural frequencies, mode shapes, generalized masses, and participation factors?
Claims 20-30 are also rejected because they are dependent on the rejected claim 19 as set forth above.
Claims 32-38 are also rejected because they are dependent on the rejected claim 31 as set forth above.

Examiner suggest that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 19-22, 28-29, 31-34, 36, and 38 are rejected under AIA  35 U.S.C. 103 as being unpatentable by Drahm et al. US 2007/0186686 (hereinafter Drahm), in further view of Gopalakrishnan et al. US 2019/0279888 (hereinafter “Go”) and Gysling US 20006/0169058 (hereinafter “Gy”).

As to claim 19, Drahm teaches a measuring device for determining density, mass flow rate and/or viscosity of a flowable medium (Figs. 1-2, [0087]: vibration transducer 1; [0046]: measuring device for measuring at least one parameter including mass flow rate, density, viscosity of a mixture), the device comprising:
an oscillator including at least one oscillatable measuring tube configured to convey the medium and to have at least one oscillatory mode, whose eigenfrequency depends on a density of the medium ([0088]-[0089]: a measuring tube 10 for medium to flow through is excited in a first mode of oscillation; [0091]: eigenfrequencies of the oscillation modes are known to depend on the density of the medium);
an exciter configured to excite the at least one oscillatory mode (Fig. 3, [0097]: an exciter arrangement 40 coupled to the measuring tube 10 to excite at least on oscillatory mode as in [0088]-[0089]);
at least one oscillation sensor configured to detect oscillations of the oscillator and to generate signals representing the detected oscillations (Figs. 1-3, [0098]: a sensor arrangement 50 which produces, as a representation of vibrations of the measuring tube 10 at least one oscillation measuring signal); and
an operating-evaluating circuit configured to supply the exciter with an excitation signal, to register the signals of the oscillation sensor, to ascertain current values of the eigenfrequency of the oscillator and variations of the eigenfrequency based on the signals of the oscillation sensor, and eigenfrequency dependent normalization (Fig. 6, [0111]: frequency control circuit 52 for adjusting oscillation frequency signal for instantaneous eigenfrequencies of the measuring tube 10, hence current values of the eigenfrequency, and excitation current; [0113], Fig. 6: oscillation signals are sent to a measurement circuit 21 for producing measured value X on the basis of the oscillation measurement signals, hence register the signals of the sensor; [0125]: the fluid density is determined based on driving frequency, i.e. eigenfrequency, as in equation (8); [0033], [0124]: eigenvalues are normalized),
Drahm does not explicit teach determine a value characterizing density variations of the medium, wherein the value depends on a function which is proportional to the variations of the eigenfrequency has an eigenfrequency dependent normalization.
However, Gopala teaches a value characterizing density variations of the medium, wherein the value depends on a function which is proportional to the variations of the eigenfrequency (Gopala [0036]: the change in resonant frequency of oscillation of a tube is directly proportion to the density. Hence, a value characterizing density variations of the medium, wherein the value depends on a function which is proportional to the variations of the eigenfrequency).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Braun, and further incorporate having a value characterizing density variations of the medium, wherein the value depends on a function which is proportional to the variations of the eigenfrequency, as taught by Gopala, for accuracy in fluid density measurement (Gopala [0037]).
Furthermore, Gy teaches the value has an eigenfrequency dependent normalization ([0077], Fig. 10: the normalized natural frequency is a function of liquid density as in Fig. 10. The value shows variation of density in Fig.10 hence is a function of the natural frequency normalization).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Drahm and Gopala, and further incorporate having the value have an eigenfrequency dependent normalization, as taught by Gy, to improve measurement accuracy of density and mass flow rate (Gy [0009]).
As to claims 20-21, Drahm and Go and Gy teach all limitations of claim 19, it does not explicitly teach wherein the function is proportional to the variations of the eigenfrequency and to the third power of the reciprocal of the eigenfrequency (as recited in claim 20); wherein the function is further proportional to a modal stiffness of the oscillator at an oscillatory mode of the oscillator belonging to the eigenfrequency (as recited in claim 21).
It would thus have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to modify modified Drahm to include wherein the function is proportional to the variations of the eigenfrequency and to the third power of the reciprocal of the eigenfrequency (as recited in claim 20); wherein the function is further proportional to a modal stiffness of the oscillator at an oscillatory mode of the oscillator belonging to the eigenfrequency (as recited in claim 21), while still solving: to improve measurement accuracy of density, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. while still solving: to improve measurement accuracy of density) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, in cases like the present, where patentability is said to be based upon particular chosen equation(s) of the function or upon another variable recited within the claims, applicant must show that the chosen equation(s) of the function (wherein the function is proportional to the variations of the eigenfrequency and to the third power of the reciprocal of the eigenfrequency (as recited in claim 20); wherein the function is further proportional to a modal stiffness of the oscillator at an oscillatory mode of the oscillator belonging to the eigenfrequency (as recited in claim 21) are critical. As such, the claimed equation(s) of the function appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

As to claims 32-33, claims 32-33 are rejected as reasons stated in the rejection of claims 20-21.

As to claim 22, Drahm and Go and Gy teach all limitations of claim 19.
Drahm teaches the function is proportional to the variations of the eigenfrequency and to the reciprocal of the eigenfrequency ([0125], [0151], [0160]: the function of density as in equation (8), (33) and (43) which is proportional to a reciprocal of the frequency f. The function of the density is proportion to the variations of the eigenfrequency).

As to claim 34, claim 34 is rejected as reasons stated in the rejection of claim 22.

As to claim 28, Drahm and Go and Gy teach all limitations of claim 19.
Drahm teaches wherein the value characterizing the medium comprises an index for classifying the medium with respect to a gas load of the medium (Drahm[0192]: measured values represent gas volume fractions, hence index for gas load of the medium).  

As to claim 38, claim 38 is rejected as reasons stated in the rejection of claim 28.

As to claim 29, Drahm and Go and Gy teach all limitations of claim 19.
Drahm teaches wherein the operating-evaluating circuit is configured to associate an evaluation with a density measured value, a mass flow measured value, and/or a viscosity measured value, which evaluation depends on the value characterizing the density variation ([0006], [0009], [0011]: mass flow, viscosity, and the density of the flowing fluid can be ascertained which have relation with density and hence variation in density).

As to claim 36, claim 36 is rejected as reasons stated in the rejection of claim 29.

As to claim 31, claim 31 is rejected as reasons stated in the rejection of claim 19.

As best understood, claims 24-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable by Drahm et al. US 2007/0186686 (hereinafter Drahm), and further in view of Gopalakrishnan et al. US 2019/0279888 (hereinafter “Go”) and Gysling US 20006/0169058 (hereinafter “Gy”), and further in further view of Braun et al.US 2010/0281998 (hereinafter Braun).

As to claim 24, Drahm and Go and Gy teach all limitations of claim 19.
Drahm teaches wherein the at least one measuring tube is bent ([0086]: the measuring tube can have curved shape).
Drahm does not explicitly teach he at least one measuring tube has a mirror symmetry or a rotational symmetry perpendicular to a measuring tube plane defined by a centerline of the at least one measuring tube.
However, Braun teaches wherein the at least one measuring tube has a mirror symmetry (Fig. 1, [0055]: the measuring tubes have symmetric construction as also in Fig. 1, hence mirror symmetry).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Drahm and Go and Gy, and further incorporate having the at least one measuring tube has a mirror symmetry, as taught by Braun, to have symmetric weight distribution in the tube (Braun [0055]).

As to claim 25, Drahm and Go and Gy and Braun teach all limitations of claim 24.
Drahm also teaches the operating-evaluating circuit is configured to excite the at least one measuring tube to oscillate in different oscillation modes with different mode-specific eigenfrequencies ([0018]: the measuring tube is excited to vibrates within at least one of a plurality of natural eigenmodes which has different mode-specific eigenfrequencies; [0089]-[0091], [0124]: the measuring tube is excited in first mode and second mode of plurality of its eigenmodes with different mode-specific eigenfrequencies).
 
As to claim 26, Drahm and Go and Gy teach all limitations of claim 22.
Braun teaches wherein the at least one measuring tube of the oscillator includes at least one pair of oscillatable measuring tubes, each configured to convey the medium (Figs. 1-2, [0051]-[0052]: oscillary system 20 as an oscillator having measuring tubes A and B oscillatably held and are periodically pushed apart and drawn together in an oscillation mode as in [0054]-[0055]. Fluid flows through both the measuring tubes A and B, hence the tubes convey the medium).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Drahm and Go and Gy, and further incorporate having the at least one measuring tube has a mirror symmetry, as taught by Braun, to have symmetric weight distribution in the tube (Braun [0055]).

As best understood, claims 30 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable by Drahm et al. US 2007/0186686 (hereinafter Drahm), and further in view of Gopalakrishnan et al. US 2019/0279888 (hereinafter “Go”) and Gysling US 2006/0169058 (hereinafter “Gy”), and further in further view of Rieder et al. US 2006/0086196.
As to claim 30, Drahm and Go and Gy teach all limitations of claim 19.
Drahm does not explicitly teach wherein the evaluation indicates a degree of inhomogeneity of the medium.  
However, Rieder teaches the evaluation indicates a degree of inhomogeneity of the medium ([0038]: a degree of inhomogeneity in the medium can be estimated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Drahm and Go and Gy, and further incorporate having the evaluation indicates a degree of inhomogeneity of the medium, as taught by Rieder, for sufficient accuracy in measurement of property of liquid (Rieder [0038]).
As to claim 37, claim 37 is rejected as reasons stated in the rejection of claim 30.
As best understood, in an alternative, claims 21 and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable by Drahm et al. US 2007/0186686 (hereinafter Drahm), and further in view of Gopalakrishnan et al. US 2019/0279888 (hereinafter “Go”) and Gysling US 2006/0169058 (hereinafter “Gy”), and further in further view of Weinstein – US 8322230.
As to claim 21, Braun and Drahm teach all limitations of claim 20.
Drahm broadly teaches wherein the function is further proportional to a modal stiffness of the oscillator at an oscillatory mode of the oscillator belonging to the eigenfrequency ([0125]: the function 8 of the density is proportional to C0 and C1 , wherein depends on a mode specific stiffness as also admit in [0008] of the Specification of the current application).
Modified Drahm does not explicitly teach wherein the function is further proportional to a modal stiffness of the oscillator at an oscillatory mode of the oscillator belonging to the eigenfrequency.
Furthermore, Weinstein teaches the eigenfrequency is proportional to the stiffness (Col. 12, lines 5-10: lowering the flow conduit stiffness will result in a lower flow conduit resonant frequency, hence the eigenfrequency is proportional to the stiffness).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by modified Drahm, and further incorporate having the eigenfrequency is proportional to the stiffness, as taught by Weinstein, wherein the density is proportional to the eigenfrequency as discussed in claim 19, and hence the function of the density variation will be proportional to the stiffness of the oscillation, thus “wherein the function is further proportional to a modal stiffness of the oscillator at an oscillatory mode of the oscillator belonging to the eigenfrequency”, such that the meter's effective bending mode stiffness can be changed in order to modify the operating frequency and/or resonant (or natural) frequency (col.12, lines 16-18). 
As to claim 33, claim 33 is rejected as reasons stated in the rejection of claim 21.

Conclusion
Due to 112 issues presenting in claims 19-38, a rejection under prior art for claims 23, 27, and 35 could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior art will again be made, based upon the Examiner's clearer understanding of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information As to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861